DETAILED ACTION
Response to Amendments
The amendment filed on 4/22/2022 has been entered.  
Claims 21-40 remain pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claims 21, 29 and 36 recite an impedance sensor (array/assembly) that is wirelessly powered.  However, the term impedance does not appear in the specification as filed.  Therefore, it is unclear if the Applicant had possession of an impedance sensor which can be incorporated into the surgical device. (see response for arguments for further detail)
Any remaining claims are rejected for depending on one of the above claims
Claims 22, 30 and 37 are further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claims 22, 30 and 37 recite that the sensor is an RFID sensor.  However, as noted above, an impedance sensor has not been described in the specification as originally filed.  Therefore, it is unclear if the Applicant had possession of a wireless impedance sensor that is also an RFID sensor, which can also be incorporated into the surgical device. (see response for arguments for further detail)

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 21-24, 28-31 and 36-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPGP# 20050131390 of Heinrich et al. (henceforth Heinrich) in view of USPGP# 20020183734 of Bommannan et al (henceforth Bommannan) and in further view of USPGP# 20030093103 of Malackowski (henceforth Malackowski).
Regarding claim 21, Heinrich teaches a surgical system (Heinrich: 300), comprising: 
an end effector (Heinrich: 316), comprising: 
a first jaw (Heinrich: 318); 
a second jaw (Heinrich: 31) movable relative to said first jaw from an open position toward a closed position to capture tissue therebetween (Heinrich: para 0092); and 
a sensor (Heinrich: “M” on 317 or 318 in fig. 3); 
an elongate shaft (Heinrich: 314)
a housing (Heinrich: 512, control box in para 0027) comprising a control system (Heinrich: “control box” para 0027) coupled to said sensor (Heinrich: para 0027) and wherein said control system wirelessly coupled to said sensor (Heinrich: para 0086).
 Heinrich teaches the sensor can be used to detect various parameters of the tissue captured between the first and second jaw (Heinrich: para 0071) but is silent on said sensor configured to sense an impedance of said tissue captured between said first jaw and said second jaw said control system is configured to interrogate said sensor to determine said impedance of said tissue.
Bommannan teaches a surgical system (Bommannan: 100) comprising an end effector (Bommannan: 210); said end effector comprising a first jaw (Bommannan: 214), second jaw (Bommannan: 216) movable relative to said first jaw from an open position toward a closed position to capture tissue therebetween (Bommannan: para 0029-0030) and a sensor (Bommannan: 250) configured to sense an impedance of said tissue captured between said first jaw and said second jaw (Bommannan: para 0034) a control system (Bommannan: 300); wherein said control system is configured to interrogate said sensor to determine said impedance of said tissue (Bommannan: para 0034) .
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the sensor of Heinrich with a tissue impedance sensor and allow that sensor to communicate with the control system as taught by Bommannan in order to allow tissue impedance to be closely monitored which in turn can be used to control the operation of the instrument or provide the surgeon with information regarding the condition of the clamped tissue to ensure that the clamped tissue is in condition for stapling. 
Heinrich discloses the control system configured to provide power to said sensor M via wired 560 connection or wireless connection (Heinrich: para 0125, please note that passive sensors are inherently provided by power remotely).  In the alternative, should one argue otherwise, Malackowski teaches a surgical system (Malackowski: 20) comprising a shaft (Malackowski: 320) an end effector (Malackowski: 24) comprising a remote accessory (Malackowski: 62) and a control system (Malackowski: 28) and wherein said control system is configured to wirelessly provide power/communication to said remote accessory (Malackowski: para 0129-0130). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the sensor of the combination of Heinrich and Bommannan, as shown above, with a wireless powered one as taught by Malackowski in order to simplify the construction of the surgical instrument since communication/power wires between the sensor and control system are no longer needed. Furthermore, both the combination of Heinrich and Bommannan, as shown above, and Malackowski teach methods of communicating and powering remote devices (sensor and remote accessories), it would have been obvious to one skilled in the art to substitute one method (wired connection) for the other (wireless inductive connection) to achieve the predictable result of allowing reliable communication and power transfer between the sensor and the control system. KSR Int’ Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)

Regarding claim 22, as shown in claim 21, the combination of Heinrich, Bommannan and Malackowski teaches wherein said sensor comprises an RFID component (Malackowski: para 0129-0130).

Regarding claim 23, as shown in claim 21, the combination of Heinrich, Bommannan and Malackowski teaches wherein said control system is configured to passively power said sensor (Malackowski: para 0129-0130).

Regarding claim 24, as shown in claim 23, the combination of Heinrich, Bommannan and Malackowski teaches wherein said elongate shaft comprises: a first inductive element wirelessly (Malackowski: 324) coupled to said control system; and a second inductive element (Malackowski: 326) coupled to said first inductive element via a wire (Malackowski:  see wired connection between 324 and 326 in fig. 20).

Regarding claim 28, as shown in claim 21, the combination of Heinrich, Bommannan and Malackowski teaches wherein said end effector further comprises a staple cartridge (Heinrich: 318).

Regarding claim 29, Heinrich teaches a surgical stapling system (Heinrich: 300), comprising: 
an end effector (Heinrich: 316), comprising: 
an elongate channel (Heinrich: para 0099 incorporates by reference USP 5,865,361 for the details regarding surgical stapling system 300, fig. 21 of USP 5,865,361 teaches an elongate channel 218); 
an anvil (Heinrich: 320), wherein said anvil and said elongate channel are configurable in a closed configuration to capture tissue therebetween (Heinrich: para 0092); 
a staple cartridge (Heinrich: 318) removably positioned in said elongate channel; and 
a sensor array (Heinrich: “M” on 317 or 318 in fig. 3) 
an elongate shaft (Heinrich: 314); and 
a housing (Heinrich: 512, control box in para 0027) comprising a control circuit (Heinrich: “control box” para 0027), wherein said control circuit is configured to receive a signal from said sensor array (Heinrich: para 0086).
Heinrich teaches the sensor can be used to detect various parameters of the tissue captured between the first and second jaw (Heinrich: para 0071) but is silent on said sensor array configured to sense an impedance of said tissue captured between said anvil and said elongate channel and said signal received from said sensor array indicative of said impedance of said tissue.
However, Bommannan teaches a surgical system (Bommannan: 100) comprising an end effector (Bommannan: 210); said end effector comprising a (Bommannan: 214), second jaw (Bommannan: 216) movable relative to said first jaw from an open position toward a closed position to capture tissue therebetween (Bommannan: para 0029-0030) and a sensor array (Bommannan: 250) configured to sense an impedance of said tissue captured between said first jaw and said second jaw (Bommannan: para 0034) a control circuit (Bommannan: 300); wherein said control circuit is configured to receive signal from said sensor array indicative of said impedance of said tissue (Bommannan: para 0034) .
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the sensor array of Heinrich with a tissue impedance sensor and allow that sensor to communicate with the control circuit as taught by Bommannan in order to allow tissue impedance to be closely monitored which in turn can be used to control the operation of the instrument or provide the surgeon with information regarding the condition of the clamped tissue to ensure that the clamped tissue is in condition for stapling. 
Heinrich discloses the control system to power the sensor array via wires or to passively power said sensor array (Heinrich: para 0125, please note that passive sensors are inherently provided by power remotely)
In the alternative, should one argue against the disclosure of Heinrich as it pertains to a wireless control system, Malackowski teaches a surgical system (Malackowski: 20) comprising a shaft (Malackowski: 320) an end effector (Malackowski: 24) comprising a remote accessory (Malackowski: 62) and a control system (Malackowski: 28) and wherein said control system is configured to wirelessly provide power/communication to said remote accessory (Malackowski: para 0129-0130). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the sensor of the combination of Heinrich and Bommannan, as shown above, with a wireless powered one as taught by Malackowski in order to simplify the construction of the surgical instrument since communication/power wires between the sensor and control system are no longer needed. Furthermore, both the combination of Heinrich and Bommannan, as shown above, and Malackowski teach methods of communicating and powering remote devices (sensor and remote accessories), it would have been obvious to one skilled in the art to substitute one method (wired connection) for the other (wireless inductive connection) to achieve the predictable result of allowing reliable communication and power transfer between the sensor and the control system. KSR Int’] Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)

Regarding claim 30, as shown in claim 29, the combination of Heinrich, Bommannan, and Malackowski teaches wherein said sensor array comprises an RFID (Malackowski: para 0129-0130).

Regarding claim 31, as shown in claim 30, the combination of Heinrich, Bommannan, and Malackowski teaches wherein said elongate shaft comprises: a first inductive element (Malackowski: 324) wirelessly coupled to said control circuit; and a second inductive element (Malackowski: 326) coupled to said first inductive element via a wire (Malackowski:  see wired connection between 324 and 326 in fig. 20).

Regarding claim 36, Heinrich teaches a surgical fastening system (Heinrich: 300), comprising: 
an end effector (Heinrich: 316), comprising: 
an elongate channel (Heinrich: para 0099 incorporates by reference USP 5,865,361 for the details regarding surgical stapling system 300, fig. 21 of USP 5,865,361 teaches an elongate channel 218); 
an anvil (Heinrich: 320) rotatable relative to said elongate channel from an open position toward a clamped position to capture tissue therebetween (Heinrich: para 0092); 
a fastener cartridge (Heinrich: 318) removably positioned in said elongate channel; and 
a sensor assembly (Heinrich: “M” on 317 or 318 in fig. 3);
an elongate shaft (Heinrich: 314); and 
a housing (Heinrich: 512, “control box” para 0027) comprising a control system (Heinrich: “control box” para 0027) wherein said control system is configured to wirelessly transmit a control signal to said sensor assembly (Heinrich: para 0086).
Heinrich teaches the sensor can be used to detect various parameters of the tissue captured between the first and second jaw (Heinrich: para 0071) but is silent on said sensor assembly configured to sense an impedance of said tissue captured between said anvil and said elongate channel and said signal received from said sensor assembly indicative of said impedance of said tissue.
However, Bommannan teaches a surgical system (Bommannan: 100) comprising an end effector (Bommannan: 210); said end effector comprising a (Bommannan: 214), second jaw (Bommannan: 216) movable relative to said first jaw from an open position toward a closed position to capture tissue therebetween (Bommannan: para 0029-0030) and a sensor assembly (Bommannan: 250) configured to sense an impedance of said tissue captured between said first jaw and said second jaw (Bommannan: para 0034) a control system (Bommannan: 300); wherein said control system is configured to receive signal from said sensor assembly indicative of said impedance of said tissue (Bommannan: para 0034) .
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the sensor assembly of Heinrich with a tissue impedance sensor and allow that sensor to communicate with the control system as taught by Bommannan in order to allow tissue impedance to be closely monitored which in turn can be used to control the operation of the instrument or provide the surgeon with information regarding the condition of the clamped tissue to ensure that the clamped tissue is in condition for stapling. 
Heinrich is found to disclose a control system configured to passively power said sensor assembly (Heinrich: para 0125, please note that passive sensors are inherently provided by power remotely) or to power via wired 560 connection. 
Alternatively, Malackowski teaches a surgical system (Malackowski: 20) comprising a shaft (Malackowski: 320) an end effector (Malackowski: 24) comprising a remote accessory (Malackowski: 62) and a control system (Malackowski: 28) and wherein said control system is configured to wirelessly provide power/communication to said remote accessory (Malackowski: para 0129-0130). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the sensor of the combination of Heinrich and Bommannan, as shown above, with a wireless powered one as taught by Malackowski in order to simplify the construction of the surgical instrument since communication/power wires between the sensor and control system are no longer needed. Furthermore, both the combination of Heinrich and Bommannan, as shown above, and Malackowski teach methods of communicating and powering remote devices (sensor and remote accessories), it would have been obvious to one skilled in the art to substitute one method (wired connection) for the other (wireless inductive connection) to achieve the predictable result of allowing reliable communication and power transfer between the sensor and the control system. KSR Int’] Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)

Regarding claim 37, as shown in claim 36, the combination of Heinrich, Bommannan and Malackowski teaches wherein said sensor assembly comprises an RFID (Malackowski: para 0129-0130).
Regarding claim 38, as shown in claim 36, the combination of Heinrich, Bommannan and Malackowski teaches wherein said elongate shaft comprises: a first inductive element (Malackowski: 324) wirelessly coupled to said control system; and a second inductive element (Malackowski: 326) coupled to said first inductive element via a wire (Malackowski:  see wired connection between 324 and 326 in fig. 20).

Claims 25-27, 32-35 and 39-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heinrich in view of Bommannan and Malackowski and in further view of USPGP# 7,695,485 of Whitman et al. (henceforth Whitman).
Regarding claims 25 and 26, Heinrich teaches a surgical system (Heinrich: 300), comprising: 
an end effector (Heinrich: 316), comprising: 
a first jaw (Heinrich: 318); 
a second jaw (Heinrich: 31) movable relative to said first jaw from an open position toward a closed position to capture tissue therebetween (Heinrich: para 0092); and 
a sensor (Heinrich: “M” on 317 or 318 in fig. 3); 
an elongate shaft (Heinrich: 314)
a housing (Heinrich: 512, control box in para 0027) comprising a control system (Heinrich: “control box” para 0027) coupled to said sensor (Heinrich: para 0027) and wherein said control system wirelessly coupled to said sensor (Heinrich: para 0086).
 Heinrich teaches the sensor can be used to detect various parameters of the tissue captured between the first and second jaw (Heinrich: para 0071) but is silent on said sensor configured to sense an impedance of said tissue captured between said first jaw and said second jaw said control system is configured to interrogate said sensor to determine said impedance of said tissue.
Bommannan teaches a surgical system (Bommannan: 100) comprising an end effector (Bommannan: 210); said end effector comprising a first jaw (Bommannan: 214), second jaw (Bommannan: 216) movable relative to said first jaw from an open position toward a closed position to capture tissue therebetween (Bommannan: para 0029-0030) and a sensor (Bommannan: 250) configured to sense an impedance of said tissue captured between said first jaw and said second jaw (Bommannan: para 0034) a control system (Bommannan: 300); wherein said control system is configured to interrogate said sensor to determine said impedance of said tissue (Bommannan: para 0034) .
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the sensor of Heinrich with a tissue impedance sensor and allow that sensor to communicate with the control system as taught by Bommannan in order to allow tissue impedance to be closely monitored which in turn can be used to control the operation of the instrument or provide the surgeon with information regarding the condition of the clamped tissue to ensure that the clamped tissue is in condition for stapling. 
Heinrich discloses the control system configured to provide power to said sensor M via wired 560 connection or wireless connection (Heinrich: para 0125, please note that passive sensors are inherently provided by power remotely).  In the alternative, should one argue otherwise, Malackowski teaches a surgical system (Malackowski: 20) comprising a shaft (Malackowski: 320) an end effector (Malackowski: 24) comprising a remote accessory (Malackowski: 62) and a control system (Malackowski: 28) and wherein said control system is configured to wirelessly provide power/communication to said remote accessory (Malackowski: para 0129-0130). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the sensor of the combination of Heinrich and Bommannan, as shown above, with a wireless powered one as taught by Malackowski in order to simplify the construction of the surgical instrument since communication/power wires between the sensor and control system are no longer needed. Furthermore, both the combination of Heinrich and Bommannan, as shown above, and Malackowski teach methods of communicating and powering remote devices (sensor and remote accessories), it would have been obvious to one skilled in the art to substitute one method (wired connection) for the other (wireless inductive connection) to achieve the predictable result of allowing reliable communication and power transfer between the sensor and the control system. KSR Int’ Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)
The combination of Heinrich, Bommannan and Malackowski teaches wherein said elongate shaft comprises: a first inductive element wirelessly (Malackowski: 324) coupled to said control system; and a second inductive element (Malackowski: 326) coupled to said first inductive element via a wire (Malackowski:  see wired connection between 324 and 326 in fig. 20).
The combination of Heinrich, Bommannan and Malackowski is silent on the system further comprising an articulation joint, wherein said end effector is rotatable relative to said elongate shaft about said articulation joint and wherein said wire extends through said articulation joint.
However, Whitman teaches a similar surgical system (Whitman: 11 and apparatus shown in fig. fig. 2) comprising an end effector (Whitman: 11), a shaft (Whitman: 522) and an articulation joint (Whitman: 520, c. 6, l. 48-68), a control system (Whitman: 1122) and a remote accessory (Whitman: 1174 (sensor in the instant case)) and a wire (Whitman: 1278, 1120) connecting the accessory to the control system (Whitman: c. 11, l. 58-68, see also fig. 26) wherein said wire extends through said articulation joint (Whitman: inherent, see c. 11, l. 58-68 and location of 1174 in the end effector (fig. 5-6) which is more distal to the articulation joint 520).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combination of Heinrich, Bommannan and Malackowski with the addition of an articulation joint and the wire passing through the articulation joint as taught by Whitman in order to allow the end effector to rotate relative to the shaft thus allowing the surgical system to be more flexible and maneuverable while also maintaining electrical connection between a remote accessory (sensor in the instant case) and the control system. 
The combination of Heinrich, Bommannan, Malackowski and Whitman teaches wherein said second inductive element is wirelessly coupled to said sensor (Malackowski: 64, fig. 20, para 0129-0130).
Regarding claim 27, as shown above, the combination of Heinrich, Bommannan and Malackowski is silent on wherein said staple cartridge is replaceable with another staple cartridge.
However, Whitman teaches that a replaceable staple cartridge (Whitman: 220, c. 4, l. 60-61). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combination of Heinrich, Bommannan and Malackowski with the usage of replaceable staple cartridges as taught by Whitman in order to allow the user quickly switch to different staple sizes and allow the system to be reused without changing the whole end effector assembly, thus making the surgical stapling system more versatile and reducing wastage. 

Regarding claims 32 and 33, Heinrich teaches a surgical stapling system (Heinrich: 300), comprising: 
an end effector (Heinrich: 316), comprising: 
an elongate channel (Heinrich: para 0099 incorporates by reference USP 5,865,361 for the details regarding surgical stapling system 300, fig. 21 of USP 5,865,361 teaches an elongate channel 218); 
an anvil (Heinrich: 320), wherein said anvil and said elongate channel are configurable in a closed configuration to capture tissue therebetween (Heinrich: para 0092); 
a staple cartridge (Heinrich: 318) removably positioned in said elongate channel; and 
a sensor array (Heinrich: “M” on 317 or 318 in fig. 3) 
an elongate shaft (Heinrich: 314); and 
a housing (Heinrich: 512, control box in para 0027) comprising a control circuit (Heinrich: “control box” para 0027), wherein said control circuit is configured to receive a signal from said sensor array (Heinrich: para 0086).
Heinrich teaches the sensor can be used to detect various parameters of the tissue captured between the first and second jaw (Heinrich: para 0071) but is silent on said sensor array configured to sense an impedance of said tissue captured between said anvil and said elongate channel and said signal received from said sensor array indicative of said impedance of said tissue.
However, Bommannan teaches a surgical system (Bommannan: 100) comprising an end effector (Bommannan: 210); said end effector comprising a (Bommannan: 214), second jaw (Bommannan: 216) movable relative to said first jaw from an open position toward a closed position to capture tissue therebetween (Bommannan: para 0029-0030) and a sensor array (Bommannan: 250) configured to sense an impedance of said tissue captured between said first jaw and said second jaw (Bommannan: para 0034) a control circuit (Bommannan: 300); wherein said control circuit is configured to receive signal from said sensor array indicative of said impedance of said tissue (Bommannan: para 0034) .
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the sensor array of Heinrich with a tissue impedance sensor and allow that sensor to communicate with the control circuit as taught by Bommannan in order to allow tissue impedance to be closely monitored which in turn can be used to control the operation of the instrument or provide the surgeon with information regarding the condition of the clamped tissue to ensure that the clamped tissue is in condition for stapling. 
Heinrich discloses the control system to power the sensor array via wires or to passively power said sensor array (Heinrich: para 0125, please note that passive sensors are inherently provided by power remotely)
In the alternative, should one argue against the disclosure of Heinrich as it pertains to a wireless control system, Malackowski teaches a surgical system (Malackowski: 20) comprising a shaft (Malackowski: 320) an end effector (Malackowski: 24) comprising a remote accessory (Malackowski: 62) and a control system (Malackowski: 28) and wherein said control system is configured to wirelessly provide power/communication to said remote accessory (Malackowski: para 0129-0130). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the sensor of the combination of Heinrich and Bommannan, as shown above, with a wireless powered one as taught by Malackowski in order to simplify the construction of the surgical instrument since communication/power wires between the sensor and control system are no longer needed. Furthermore, both the combination of Heinrich and Bommannan, as shown above, and Malackowski teach methods of communicating and powering remote devices (sensor and remote accessories), it would have been obvious to one skilled in the art to substitute one method (wired connection) for the other (wireless inductive connection) to achieve the predictable result of allowing reliable communication and power transfer between the sensor and the control system. KSR Int’] Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)
The combination of Heinrich, Bommannan, and Malackowski teaches wherein said elongate shaft comprises: a first inductive element (Malackowski: 324) wirelessly coupled to said control circuit; and a second inductive element (Malackowski: 326) coupled to said first inductive element via a wire (Malackowski:  see wired connection between 324 and 326 in fig. 20).
The combination of Heinrich, Bommannan and Malackowski is silent on the system further comprising an articulation joint, wherein said end effector is rotatable relative to said elongate shaft about said articulation joint and wherein said wire extends through said articulation joint.
However, Whitman teaches a similar surgical system (Whitman: 11 and apparatus shown in fig. fig. 2) comprising an end effector (Whitman: 11), a shaft (Whitman: 522) and an articulation joint (Whitman: 520, c. 6, l. 48-68), a control system (Whitman: 1122) and a remote accessory (Whitman: 1174 (sensor in the instant case)) and a wire (Whitman: 1278, 1120) connecting the accessory to the control system (Whitman: c. 11, l. 58-68, see also fig. 26) wherein said wire extends through said articulation joint (Whitman: inherent, see c. 11, l. 58-68 and location of 1174 in the end effector (fig. 5-6) which is more distal to the articulation joint 520).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combination of Heinrich, Bommannan and Malackowski with the addition of an articulation joint and the wire passing through the articulation joint as taught by Whitman in order to allow the end effector to rotate relative to the shaft thus allowing the surgical system to be more flexible and maneuverable while also maintaining electrical connection between a remote accessory (sensor in the instant case) and the control system. 
The combination of Heinrich, Bommannan, Malackowski and Whitman teaches wherein said second inductive element is wirelessly coupled to said sensor (Malackowski: 64, fig. 20, para 0129-0130).

Regarding claims 34, as shown above, the combination of Heinrich, Bommannan, Malackowski and Whitman teaches wherein said second inductive element is positioned on a first side of said articulation joint (Malackowski: 326 is on the first side of the shaft when combined with Whitman). 
The combination of Heinrich, Bommannan, Malackowski and Whitman does not explicitly teach wherein said surgical system further comprises a third inductive element positioned on a second side of said articulation joint, and wherein said third inductive element is wirelessly coupled to said sensor and said second inductive element.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the inductive element so that there is a third inductive element positioned on a second side of said articulation joint, since it has been held that mere duplication of the essential working parts of a device, in order to allow communication and power to be transferred remote, involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8

Regarding claim 35, as shown above, the combination of Heinrich, Bommannan and Malackowski is silent on wherein said staple cartridge is replaceable with another staple cartridge.
However, Whitman teaches that a replaceable staple cartridge (Whitman: 220, c. 4, l. 60-61). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combination of Heinrich, Bommannan and Malackowski with the usage of replaceable staple cartridges as taught by Whitman in order to allow the user quickly switch to different staple sizes and allow the system to be reused without changing the whole end effector assembly, thus making the surgical stapling system more versatile and reducing wastage. 

Regarding claim 39, Heinrich teaches a surgical fastening system (Heinrich: 300), comprising: 
an end effector (Heinrich: 316), comprising: 
an elongate channel (Heinrich: para 0099 incorporates by reference USP 5,865,361 for the details regarding surgical stapling system 300, fig. 21 of USP 5,865,361 teaches an elongate channel 218); 
an anvil (Heinrich: 320) rotatable relative to said elongate channel from an open position toward a clamped position to capture tissue therebetween (Heinrich: para 0092); 
a fastener cartridge (Heinrich: 318) removably positioned in said elongate channel; and 
a sensor assembly (Heinrich: “M” on 317 or 318 in fig. 3);
an elongate shaft (Heinrich: 314); and 
a housing (Heinrich: 512, “control box” para 0027) comprising a control system (Heinrich: “control box” para 0027) wherein said control system is configured to wirelessly transmit a control signal to said sensor assembly (Heinrich: para 0086).
Heinrich teaches the sensor can be used to detect various parameters of the tissue captured between the first and second jaw (Heinrich: para 0071) but is silent on said sensor assembly configured to sense an impedance of said tissue captured between said anvil and said elongate channel and said signal received from said sensor assembly indicative of said impedance of said tissue.
However, Bommannan teaches a surgical system (Bommannan: 100) comprising an end effector (Bommannan: 210); said end effector comprising a (Bommannan: 214), second jaw (Bommannan: 216) movable relative to said first jaw from an open position toward a closed position to capture tissue therebetween (Bommannan: para 0029-0030) and a sensor assembly (Bommannan: 250) configured to sense an impedance of said tissue captured between said first jaw and said second jaw (Bommannan: para 0034) a control system (Bommannan: 300); wherein said control system is configured to receive signal from said sensor assembly indicative of said impedance of said tissue (Bommannan: para 0034) .
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the sensor assembly of Heinrich with a tissue impedance sensor and allow that sensor to communicate with the control system as taught by Bommannan in order to allow tissue impedance to be closely monitored which in turn can be used to control the operation of the instrument or provide the surgeon with information regarding the condition of the clamped tissue to ensure that the clamped tissue is in condition for stapling. 
Heinrich is found to disclose a control system configured to passively power said sensor assembly (Heinrich: para 0125, please note that passive sensors are inherently provided by power remotely) or to power via wired 560 connection. 
Alternatively, Malackowski teaches a surgical system (Malackowski: 20) comprising a shaft (Malackowski: 320) an end effector (Malackowski: 24) comprising a remote accessory (Malackowski: 62) and a control system (Malackowski: 28) and wherein said control system is configured to wirelessly provide power/communication to said remote accessory (Malackowski: para 0129-0130). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the sensor of the combination of Heinrich and Bommannan, as shown above, with a wireless powered one as taught by Malackowski in order to simplify the construction of the surgical instrument since communication/power wires between the sensor and control system are no longer needed. Furthermore, both the combination of Heinrich and Bommannan, as shown above, and Malackowski teach methods of communicating and powering remote devices (sensor and remote accessories), it would have been obvious to one skilled in the art to substitute one method (wired connection) for the other (wireless inductive connection) to achieve the predictable result of allowing reliable communication and power transfer between the sensor and the control system. KSR Int’] Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)
The combination of Heinrich, Bommannan and Malackowski teaches wherein said elongate shaft comprises: a first inductive element (Malackowski: 324) wirelessly coupled to said control system; and a second inductive element (Malackowski: 326) coupled to said first inductive element via a wire (Malackowski:  see wired connection between 324 and 326 in fig. 20).
The combination of Heinrich, Bommannan and Malackowski is silent on the system further comprising an articulation joint, wherein said end effector is rotatable relative to said elongate shaft about said articulation joint and wherein said wire extends through said articulation joint.
However, Whitman teaches a similar surgical system (Whitman: 11 and apparatus shown in fig. fig. 2) comprising an end effector (Whitman: 11), a shaft (Whitman: 522) and an articulation joint (Whitman: 520, c. 6, l. 48-68), a control system (Whitman: 1122) and a remote accessory (Whitman: 1174 (sensor in the instant case)) and a wire (Whitman: 1278, 1120) connecting the accessory to the control system (Whitman: c. 11, l. 58-68, see also fig. 26) wherein said wire extends through said articulation joint (Whitman: inherent, see c. 11, l. 58-68 and location of 1174 in the end effector (fig. 5-6) which is more distal to the articulation joint 520).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combination of Heinrich, Bommannan and Malackowski with the addition of an articulation joint and the wire passing through the articulation joint as taught by Whitman in order to allow the end effector to rotate relative to the shaft thus allowing the surgical system to be more flexible and maneuverable while also maintaining electrical connection between a remote accessory (sensor in the instant case) and the control system. 
The combination of Heinrich, Bommannan, Malackowski and Whitman teaches wherein said second inductive element is wirelessly coupled to said sensor (Malackowski: 64, fig. 20, para 0129-0130).

Regarding claim 40, as shown above, the combination of Heinrich, Bommannan and Malackowski is silent on the system further comprising an articulation joint and wherein said end effector is rotatable relative to said elongate shaft about said articulation joint.
However, Whitman teaches a similar surgical system (Whitman: 11 and apparatus shown in fig. fig. 2) comprising an end effector (Whitman: 11), a shaft (Whitman: 522) and an articulation joint (Whitman: 520, c. 6, l. 48-68), a control system (Whitman: 1122) and a remote accessory (Whitman: 1174 (sensor in the instant case)) and a wire (Whitman: 1278, 1120) connecting the accessory to the control system (Whitman: c. 11, l. 58-68, see also fig. 26).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the combination of Heinrich, Bommannan and Malackowski with the addition of an articulation joint as taught by Whitman in order to allow the end effector to rotate relative to the shaft thus allowing the surgical system to be more flexible and maneuverable while also maintaining electrical connection between a remote accessory (sensor in the instant case) and the control system. 
The combination of Heinrich, Bommannan, Malackowski and Whitman teaches wherein said second inductive element is positioned on a first side of said articulation joint (Malackowski: 326 is on the first side of the shaft when combined with Whitman). 
The combination of Heinrich, Bommannan, Malackowski and Whitman, as shown above, does not explicitly teach wherein said surgical system further comprises a third inductive element positioned on a second side of said articulation joint, and wherein said third inductive element is wirelessly coupled to said sensor and said second inductive element.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the inductive element so that there is a third inductive element positioned on a second side of said articulation joint, since it has been held that mere duplication of the essential working parts of a device, in order to allow communication and power to be transferred remote, involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8

Response to Arguments
Applicant’s arguments filed on 4/22/2022 have been fully considered:
Applicant’s arguments regarding claims 21-40 with respect to 112 (a) or first para rejection, have been fully considered but are not persuasive.
Applicant states that in para 0154, an RF energy device (USP 5,709,680) is incorporated by reference which has an impedance sensor.  Particularly, ‘680 recites in col. 3, line 51 - col. 4 line. 6 that sending a low voltage signal to measure tissue impedance.  The device in ‘680 does not do this wirelessly.  Furthermore, the specification of the instant application does not show how such a low voltage signal can be made wireless. 
Applicant’s arguments regarding claims 22, 30 and 37 with respect to 112 (a) or first para rejection, have been fully considered but are not persuasive.
Applicant states that in para 0154, an RF energy device (USP 5,709,680) is incorporated by reference which has an impedance sensor.  Particularly, ‘680 recites in col. 3, line 51 - col. 4 line. 6 that sending a low voltage signal to measure tissue impedance.  The device in ‘680 does not do this using RFID.  Furthermore, the specification of the instant application does not show how such a low voltage signal impedance sensing device can be made into a RFID sensor. 
Applicant also states that para 0171 states that the sensor can be RFID.  However, the instant specification does not show how impedance sensing device of ‘680 can be made into a RFID sensor.
Applicant’s arguments regarding claims 21, 24, 28-31, and 36-38, have been fully considered but are not persuasive. 
Applicant contends that the combination of Heinrich, Bommannan and Malackowski do not teach a wireless impedance sensor that is powered by the control unit. Heinrich teaches various wireless sensors M in the surgical instrument for measuring various aspects of the tissue.  Bommannan teaches impedance sensor for measuring tissue impedance.  The combination of  Heinrich and Bommannan teaches wireless tissue impedance sensor. Malackowski further teaches that devices can be inductively powered see para 00129-0130. Specifically “the control console 28 applies energization signals to the handpiece power generating unit so that it operates in a manner appropriate to the associated attachment and cutting accessories” and “the energization of the handpiece power generating unit is based on data in the attachment and/or any overriding data in the cutting accessory.” Lastly, para 0066 also further details the power generation being remotely activated. “A capacitor 83 is also fabricated integrally with chip 62. More particularly, chip 62 is designed so that coil 64 is connected across the opposed ends of capacitor 83. When a signal is applied to chip 62 through coil 64, the energy in the high portion of the signal is stored in capacitor 83. This energy is applied directly to a power regulator 89 to function as an energization signal. The power regulator 89 supplies this energization signal to the other sub-circuits internal to the chip 62”.
It is also noted that in para 0128 Malackowski states that “It should likewise be understood that the system of this invention may have power-consuming devices other than motors. For example, in alternative versions of the invention, the handpiece power-consuming device may be some sort of heat generating device, light generating device or sound/mechanical-vibration generating device.” 
Applicant also states that the combination of Heinrich, Bommannan and Malackowski would not be obvious to one having ordinary skill in the art.  All three devices are surgical devices used for manipulating tissue and use sensors for various information.  Furthermore, Heinrich and Malackowski specifically use wireless sensors.  One having ordinary skill in the art would be motivated to combine the reference for the reasons stated in the rejection above.
Applicant' s arguments with respect to claims 22-27, 32-35, 39 and 40 have been considered but are moot because the arguments do not apply to the new combination of the references being used in the current rejection.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 4/22/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.A./
Examiner, Art Unit 3731

/GLORIA R WEEKS/Primary Examiner, Art Unit 3731